149 Ga. App. 273 (1979)
253 S.E.2d 889
JOHNSON
v.
THE STATE.
57290.
Court of Appeals of Georgia.
Submitted February 8, 1979.
Decided March 8, 1979.
Lawson E. Thompson, for appellant.
Kenneth E. Goolsby, District Attorney, Dennis C. Sanders, Assistant District Attorney, for appellee.
QUILLIAN, Presiding Judge.
The defendant appeals his conviction for giving a false name to a law enforcement officer (Code Ann. § 26-2506; Ga. L. 1968, pp. 1249, 1313) and for escape. Held:
1. The trial judge's charge to the jury stressed the necessity of their finding the accused gave a false name with the intent of misleading the officer as to his identity. The defendant was arrested for a traffic violation and found to be without a driver's license. He gave as his name "Randy Jopling." The following day he responded *274 affirmatively to the question "Is your name Ralph Bell Johnson?" The defendant's testimony was that he used both names "in a legal content" although he admitted the name he gave the police officers ("Randy Jopling") was not the name found on his birth certificate, his social security card or on his former driver's license.
The evidence was sufficient to sustain the jury's finding that the defendant violated Code Ann. § 26-2506.
2. The evidence overwhelmingly supported the defendant's conviction for escape.
Judgment affirmed. Smith and Birdsong, JJ., concur.